 
Exhibit 10.1
 


 
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York  10036
 
CREDIT SUISSE SECURITIES (USA) LLC
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
11 Madison Avenue
New York, New York  10010
 
March 23, 2010
 
MSCI Inc.
Wall Street Plaza, 88 Pine Street
New York, New York 10005
 
Attention:  Gary Retelny, Managing Director
 
Project Fox
Syndication Agent Commitment Letter
 
Ladies and Gentlemen:
 
Reference is made to (i) the Commitment Letter (together with the exhibits
thereto as amended from time to time, the “Commitment Letter”) dated as of
February 28, 2010 between MSCI Inc. (“you” or the “Borrower”) and Morgan Stanley
Senior Funding, Inc. (“MSSF”) and (ii) the Fee Letter referred to therein.  This
syndication agent commitment letter (this “Syndication Agent Commitment Letter”)
sets forth the agreement of the Borrower, MSSF, Credit Suisse Securities (USA)
LLC (“Credit Suisse Securities”) and Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse Cayman”) regarding the participation of Credit Suisse Securities
as Syndication Agent and the commitment by Credit Suisse Cayman to provide a
portion of the commitments under the Commitment Letter.  Capitalized terms used
but not defined herein are used with the meanings assigned to them in the
Commitment Letter.
 
Each of Credit Suisse Securities and Credit Suisse Cayman acknowledges and
agrees that MSSF is exclusively authorized by the Borrower to act as sole and
exclusive lead arranger and book-runner (in such capacity, the “Lead Arranger”)
in connection with the Facilities and as administrative agent for the
Facilities.  For the avoidance of doubt, nothing in this Syndication Agent
Commitment Letter shall give any rights to Credit Suisse Securities or Credit
Suisse Cayman as the Lead Arranger, Commitment Party or the Administrative
Agent.
 
1.           Commitments.  Credit Suisse Cayman is pleased to commit to provide
$127.5 million of the Term Loan Facility and $10.0 million of the Revolving
Facility subject to and on the terms and conditions set forth in the Commitment
Letter.  The commitment of MSSF under the Commitment Letter with respect to the
Term Loan Facility shall be reduced by an amount equal to the commitment of
Credit Suisse Cayman hereunder with respect to the Term Loan Facility, and the
commitment of MSSF under the Commitment Letter with respect to the Revolving
Facility shall be reduced by an amount equal to the commitment of Credit Suisse
Cayman hereunder with respect to the Revolving Facility.  In the event that the
aggregate commitments under the Commitment Letter with respect to the Term Loan
Facility are reduced in accordance with Section 1 thereof, the commitment of
Credit Suisse Cayman with respect to the Term Loan Facility shall be reduced on
a pro rata basis.  It is agreed that, notwithstanding
 
 

--------------------------------------------------------------------------------


 
 
anything to the contrary in the Commitment Letter, Credit Suisse Securities
shall act as syndication agent for the Facilities (in such capacity, the
“Syndication Agent”).
 
2.           Fees.  As consideration for Credit Suisse Cayman’s agreements under
this Syndication Agent Commitment Letter with respect to the Facilities, you
will pay, or cause to be paid, to Credit Suisse Cayman the Commitment Fee and
the Ticking Fee with respect to the commitments made by Credit Suisse Cayman
hereunder and the Upfront Fee with respect to the Term Loans funded by Credit
Suisse Cayman and the commitment of Credit Suisse Cayman in respect of the
Revolving Facility on the date the Documentation is executed and delivered, at
the times and in the amounts specified in the Fee Letter, and no other fees or
amounts.  Each of the Commitment Fee, the Ticking Fee and the Upfront Fee due
and payable to MSSF under the Fee Letter shall be reduced by the amounts paid to
Credit Suisse Cayman pursuant hereto.
 
3.           Indemnity.  You agree that each of Credit Suisse Securities and
Credit Suisse Cayman will have the benefit of the provisions of Section 5 of the
Commitment Letter as an “Indemnified Person.” Each of Credit Suisse Cayman and
Credit Suisse Securities shall be a beneficiary of all acknowledgements,
representations, warranties, and waivers made by, and covenants of, the Borrower
in the Commitment Letter and the Fee Letter, to the same extent as the same are
applicable to MSSF. For the avoidance of doubt, the right (a) to determine the
satisfaction of or to waive the satisfaction of any conditions precedent and (b)
to exercise any flex rights shall remain solely with MSSF. It is understood and
agreed that Cahill Gordon & Reindel LLP will act as counsel to MSSF, Credit
Suisse Cayman, Credit Suisse Securities, Bank of America, N.A. and Banc of
America Securities LLC.
 
4.           Confidentiality.  This Syndication Agent Commitment Letter is
furnished solely for your benefit, and may not be relied upon or enforced by any
other person or entity other than the parties hereto and the Indemnified
Persons.  This Syndication Agent Commitment Letter is delivered to you on the
condition that neither the existence of this Syndication Agent Commitment Letter
nor any of its contents shall be disclosed, directly or indirectly, to any other
person or entity except (i) to your directors, officers, employees and advisors
on a “need to know” and confidential basis and only in connection with the
Transactions, (ii) this Syndication Agent Commitment Letter may be disclosed to
the Target and its directors, officers and advisors on a “need-to-know” and
confidential basis and only in connection with the Transactions, (iii) as may be
compelled in a legal, judicial or administrative proceeding or as otherwise
required by law and (iv) this Syndication Agent Commitment Letter and the
existence and contents hereof may be disclosed in any syndication or other
marketing material in connection with the Facilities or in connection with any
public filing requirement.
 
Credit Suisse Securities and Credit Suisse Cayman agree to be bound by the
confidentiality provisions contained in the second paragraph of Section 6 of the
Commitment Letter.
 
5.           Patriot Act.  We hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (October 26,
2001) (as amended, the “Patriot Act”), we and the other Lenders are required to
obtain, verify and record information that identifies the Borrower and the
Target and its subsidiaries, which information includes the name, address, tax
identification number and other information regarding them that will allow any
of us or such Lender to identify the Borrower and the Target in accordance with
the Patriot Act.  This notice is given in accordance with the requirements of
the Patriot Act and is effective on behalf of Credit Suisse Cayman and Credit
Suisse Securities.
 
6.           Governing Law, etc.  This Syndication Agent Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby.  Any
right to trial by jury with respect to any claim, action, suit or proceeding
 
 

--------------------------------------------------------------------------------


 
arising out of or contemplated by this Syndication Agent Commitment Letter is
hereby waived.  You and we hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of the federal and New York State courts located in the
City of New York, Borough of Manhattan (and appellate courts thereof) in
connection with any dispute related to this Syndication Agent Commitment Letter
or any matters contemplated hereby.  You agree that any service of process,
summons, notice or document by registered mail addressed to you at the address
set forth above shall be effective service of process for any suit, action or
proceeding relating to any such dispute.  You and we irrevocably and
unconditionally waive, to the maximum extent permitted by law, any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum.  A final judgment in any such suit, action or proceeding
may be enforced in any jurisdiction by suit on the judgment or in any other
manner provided by law.  Nothing herein will affect the right of any party
hereto to serve legal process in any other manner permitted by law.
 
7.           Miscellaneous.  This Syndication Agent Commitment Letter
constitutes the entire agreement and understanding between you and your
subsidiaries, MSSF, Credit Suisse Securities and Credit Suisse Cayman with
respect to the specific matters hereof and supersedes all prior written or oral
agreements and understandings relating to the specific matters hereof.  No
individual has been authorized by any party hereto or any of their respective
affiliates to make any oral or written statements that are inconsistent with
this Syndication Agent Commitment Letter.
 
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Syndication Agent Commitment Letter.  Delivery of an executed counterpart of a
signature page to this Syndication Agent Commitment Letter by facsimile or
electronic .pdf shall be effective as delivery of a manually executed
counterpart of this Syndication Agent Commitment Letter.  This Syndication Agent
Commitment Letter may be executed in any number of counterparts, and by the
different parties hereto on separate counterparts, each of which counterpart
shall be an original, but all of which shall together constitute one and the
same instrument.  The provisions of Sections 3, 4 and 6 and this Section 7 shall
survive termination of this Syndication Agent Commitment Letter.  This
Syndication Agent Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by the parties
hereto.  This Syndication Agent Commitment Letter shall not be assignable by you
without our prior written consent and any purported assignment without such
consent shall be null and void.  This Syndication Agent Commitment Letter is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and any Indemnified Persons).  For the avoidance of
doubt, in no event shall any Indemnified Person be liable to pay the Parent
Termination Fee (as defined in the Acquisition Agreement) or any portion
thereof, or any settlement in lieu thereof.
 
The commitments and other obligations of Credit Suisse Cayman and Credit Suisse
Securities set forth in this Syndication Agent Commitment Letter shall
automatically terminate unless Credit Suisse Cayman and Credit Suisse Securities
shall in their discretion agree to an extension, upon the earliest to occur of
(i) the execution and delivery of Documentation by all of the parties thereto
and the consummation of the Acquisition; (ii) 5:00 p.m., New York time, on
September 1, 2010, if the Closing Date shall not have occurred prior to such
time; and (iii) the date of termination or abandonment of the Acquisition
Agreement.
 
[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------


 
We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
 
Very truly yours,
     
MORGAN STANLEY SENIOR FUNDING, INC.
       
By:
     
Name:
   
Title:    Authorized Signatory
         
CREDIT SUISSE SECURITIES (USA) LLC
     
By:
     
Name:
   
Title:    Authorized Signatory
             
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
   
By:
     
Name:
   
Title:    Authorized Signatory
       
By:
     
Name:
   
Title:    Authorized Signatory
 

 
Agreed to and accepted as of
the date first written above:
 
MSCI INC.
     
By:
     
Name:
   
Title:
 





 

--------------------------------------------------------------------------------




